Citation Nr: 0712353	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a compensable rating for a postoperative 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1965 and had periods of active 
duty for training (ACDUTRA) from 1975 to 1991.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a September 2003 rating decision by the Montgomery RO 
that granted service connection for a postoperative left 
inguinal hernia, rated 0 percent, and denied service 
connection for bilateral hearing loss and tinnitus.  An 
unappealed July 1998 rating decision had previously denied 
service connection for bilateral hearing loss.  Notably, the 
veteran's Air National Guard personnel and service medical 
records (SMRs) were not available at the time of the initial 
denial.  As some such records have now been associated with 
the claims file, de novo review is not inappropriate.  A 
videoconference hearing was held before the undersigned in 
March 2007.  A transcript of the hearing has been associated 
with the claims file.

The matters of entitlement to service connection for 
bilateral hearing loss and tinnitus are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.


FINDING OF FACT

Following surgical repair there has been no recurrence of the 
veteran's left inguinal hernia; the surgical scar is not 
shown to be painful, and does not cause any limitation of 
function.



CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
postoperative left inguinal hernia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.114, Code 
7338, 4.118, Codes 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

As was noted, this appeal stems from the rating assigned with 
the initial grant of service connection for residuals of a 
left inguinal hernia.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

An October 2004 statement of the case (SOC) provided notice 
on the downstream issue of an increased initial rating, and 
along with an August 2006 supplemental SOC (SSOC) outlined 
the regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the basis for the denial of the claim.  He 
has received all critical notice, and has had ample 
opportunity to participate in the process (i.e., respond 
and/or supplement the record) after notice was given.  An 
August 2006 SSOC readjudicated the matter after all notice 
was given.  The veteran is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.   VA 
arranged for the veteran to be examined.  VA's duty to assist 
is met.   Accordingly, the Board will address the merits of 
this claim.

II. Factual Background

The veteran's National Guard medical records reveal that he 
suffered an indirect left inguinal hernia while on ACDUTRA 
that was surgically repaired in 1983.  

On June 2003 VA examination, the veteran reported that he had 
occasional pain and that he could not lift things like he 
used to.  He had a four-inch linear scar in the left inguinal 
area that was difficult to see.  There was no current hernia, 
and no tenderness over the scar.  There was no functional 
impairment.  The testicles were in the scrotal sacs.  The 
veteran rated his level pain as zero.  

At the March 2007 Videoconference hearing, the veteran 
testified, in essence, that he had occasional pain associated 
with his postoperative left inguinal hernia.


III. Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.   

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  A review of the record 
revealed no basis for assigning staged ratings.

Inguinal hernia is rated under Code 7338, which provides for 
a 10 percent rating if postoperative, recurrent, readily 
reducible, and well supported by a truss or a belt. Higher 
ratings require a small recurrent hernia that is not well 
supported, or not readily reducible, or has more severe 
pathology.  38 C.F.R. § 4.114.

Code 7804 provides for a 10 percent rating for superficial 
scars that are painful on examination.  Under Code 7805, 
scars may also be rated on the basis of any related 
limitation of function of the body part they affect.  38 
C.F.R. § 4.118.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
There is no evidence that the veteran's left inguinal hernia 
recurred after the June 1983 surgical repair, nor is it 
otherwise alleged.  Consequently, a compensable rating under 
Code 7338 is not warranted.  Consideration must also be given 
to whether a compensable rating is warranted for the surgical 
scar.  As the scar was nontender on examination, and was not 
noted to limit any function, a compensable rating for the 
scar under Codes 7804, 7805 is not warranted.  38 C.F.R. 
§ 4.118.

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

A compensable rating for a postoperative left inguinal hernia 
is denied.


REMAND

The veteran contends that he has tinnitus and bilateral 
hearing loss due to noise trauma during ACDUTRA, specifically 
during a period of ACDUTRA in July 1990.  Medical records 
show that on July 12, 1990, the veteran was seen with a 
complaint of left ear pain.  The ear was ring, and was 
checked.  After the ears were washed out the veteran stated 
that the ear continued to ring.  In August 1990, the veteran 
was seen with a complaint that his left ear was still 
ringing.  It was noted that he was given a test which showed 
significant change in hearing from previous examination.  On 
August 1990 (periodic?) examination the veteran reported a 
medical history of hearing loss from annual training on the 
rifle range.  Audiometry showed a left ear hearing loss 
disability.  Unilateral high frequency hearing loss was 
diagnosed.  Unilateral left ear hearing loss was again 
diagnosed on June 1981 Medical Board evaluation.  June 2003 
statements from individuals who served with the veteran 
indicate that he was not wearing ear protection during July 
1990 weapons training when the weapons firing began.  They 
recalled that he complained of hearing problems and ringing, 
and went to a medical facility for evaluation. 

October 2003 VA audiometry revealed that the veteran now has 
a bilateral hearing loss disability, as defined in 38 C.F.R. 
§ 3.385.  
Service connection may be established for disability due to 
injury sustained on ACDUTRA.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.306.  As the veteran alleges he has hearing 
loss disability due to noise trauma injury on ACDUTRA in July 
1990, proper evidentiary development must begin with 
verification of his duty status when the alleged injury 
occurred.  This has not been done.  Next, it must be shown 
that an injury occurred during the ACDUTRA (the July 1990 
clinical record notes ringing, but does not mention noise 
trauma on duty; this is first noted on August 1990 periodic 
examination).  The veteran has submitted lay evidence to 
corroborate his allegations of noise trauma.  In addition, 
there must be competent evidence that shows current 
disability and links it to the injury in service.  In that 
regard, it is noteworthy that the while the veteran has 
submitted some partial service medical records, there appear 
to be substantial records that are outstanding, as there are 
extended periods of time for which no records have been 
submitted.  Consequently, the evidentiary record is 
incomplete.  Finally, it appears that a VA examination for a 
medical nexus opinion is also necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for 
verification of the veteran's duty status 
when it is alleged the noise trauma 
injury resulting in the disabilities at 
issue occurred.  Specifically, the RO 
should obtain verification of a period of 
ACDUTRA in July 1990 (to include whether 
it included July 12, 1990).

2.  The RO should secure for the record 
complete copies of medical records 
pertaining to the veteran's National 
Guard service.  Specifically, this should 
include reports of all medical (periodic) 
evaluations conducted in conjunction with 
the National Guard service.  The search 
for the records should be exhaustive (to 
include ascertaining the source of the 
veteran's copies and seeking the records 
from that same source).  

3.  The veteran should be asked to 
identify all sources of evaluation and/or 
treatment he has received for hearing 
loss and tinnitus.  With his cooperation 
(i.e., by providing any necessary 
releases), the RO should secure complete 
copies of records of the 
treatment/evaluations from all sources 
identified.

4.  If it is verified that the veteran 
was on ACDUTRA in July 1990 (when the 
alleged noise trauma injury occurred and 
following which unilateral hearing loss 
was noted on periodic examination), the 
RO should then arrange for a VA 
audiological evaluation (with audiometric 
studies) to determine likely etiology of 
the veteran's current bilateral hearing 
loss and any tinnitus.  The examiner must 
review the veteran's claims file, examine 
the veteran, and provide opinions as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the veteran has bilateral hearing loss 
disability and/or tinnitus that resulted 
from a noise trauma injury the veteran 
sustained during ACDUTRA in July 1990.  
The examiner must explain the rationale 
for all opinions given.

5.  The RO should then re-adjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). These claims must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


